Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to August 16, 2019.  Please inform the examiner of any related cases, pending, allowed, or abandoned.  In claim 46 "loaded" is queried.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  47-66 of copending Application No. 16/994,330 or 2021/0046120 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the anticoagulants specified differ but may overlap as some such as "a supplement" are broadly stated.  The methods of treating the coagulopathy are the same.  It would not appear to be significant to specify which particular anticoagulant is desired to be antagonized as both the method of doing so and the reason for doing so would be the same.  The most common anticoagulant, aspirin, is not listed in either claim set.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 41-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11-12, 23-27,31, 33, 36, 39-40, 49, 52, 54, 59, 65, 68, 70 of copending Application No. 17/673,773 or 2022/0168353 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the antiplatelet agents are overlapping but not identical in the claim sets.  And the claims of '773 include an additional evaluation which is not excluded from the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41-60 are rejected under 35 U.S.C. 103 as being unpatentable over each of Etchill, Ho, and Sane.



Etchill (Shock) entitled "Platelet Transfusion in Critical Care and Surgery" teaches on page 541, surgical patients on antiplatelet therapy such as aspirin and clopidgrel, and issues regarding discontinuing antiplatelet medication in anticipation of surgical procedures and measurements to assist in determining when these patients should receive platelet transfusions.  On page 543 column 2 platelet additive solutions are described regarding their benefits.  And on page 543 column 2 preserved platelets and lyophilized platelets are considered.  Cryopreservation is discussed using DMSP and other issues.
	Ho (8,486,617) entitled "Methods for Preparing Freeze Dried Platelets, Compositions Comprising Freeze Dried Platelets, and Methods of Use" teaches in column 10, treating patients on anticoagulant therapy with platelet preparations.  In the claims the lyophilized platelet preparation includes fibrinogen, trehalose and sucrose.
	Sane (Annals of Internal Medicine) entitled "Bleeding During Thrombolytic Therapy for Acute Myocardial Infarction" teaches in the abstract, interrupting anticoagulant therapy prior to surgery and transfusion of platelets when required.  On page 1014 column 2 first paragraph administration of aspirin is discussed.  On page 1016 column 2 last paragraph bridging to page 1017, platelet transfusions and their role is considered.  On page 1017 aminocaproic acid and tranexamic acid antifibrinolytic drugs are shown.
	The claims differ from the above references in that the claims include additional antiplatelet agents are treated with platelets.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat subjects who have been treated with any antiplatelet agent with platelets to restore coagulation because each of the above references teach selected conventional antiplatelet agents are reversed by administering platelets.  These teachings render obvious any antiplatelet agent because one would expect the same result by such treatment to reverse any antiplatelet agent.  Regarding claims 42 and 43 which claim the antiplatelet agent may or may not be discontinued, this issue is considered in each of the above references.  And the references further teach fibrinolytic agents are also treated with platelets as recited in claim 44.  The claims directed to the formulation of the platelets are rendered obvious by the references which each teach administering platelets in general where all the formulations are conventional in this art.  This would include claim 60 directed to thrombosomes where thrombosomes are included in platelet preparations.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cap (Trauma Induced Coagulopathy) teaches using platelets to control bleeding in aspirin treated patients.
Moskowitz (2020/0208109) teaches loaded platelet preparations.
Marder (Am J of Hospital Pharmacy) teaches administering platelets for treating complications of thrombolytic treatment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655